Citation Nr: 1548378	
Decision Date: 11/17/15    Archive Date: 11/25/15

DOCKET NO. 09-22 563	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for a heart disability, to include mitral valve prolapse, an old myocardial infarction and coronary artery disease (CAD).


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Wendell, Associate Counsel

INTRODUCTION

The Veteran served on active duty from April 1976 to April 1980.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas. 

The Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge (VLJ) in March 2010. A transcript of the hearing is contained in the Veteran's electronic file.

This matter was previously remanded by the Board in December 2010, February 2013, and July 2013 for further development. A January 2014 Board decision denied the Veteran's claim for service connection for a heart disability. A June 2015 memorandum decision of the United States Court of Appeals for Veterans Claims (Court) vacated the January 2014 Board denial and remanded the claim. As such, the issue of service connection for a heart disability is again before the Board.

The Board has reviewed the electronic records maintained in both Virtual VA and the Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the appellant if further action is required.


REMAND

If VA undertakes to provide an examination, the examination must be adequate. Daves v. Nicholson, 21 Vet. App. 46, 52 (2007). In this case, the most recent VA examination was provided in September 2013. There the examiner indicated it was less likely than not that the Veteran's heart disability, specifically his CAD was causally related to his active duty service. The examiner based this opinion on the fact that there were no complaints of chest pain or cardiac problems in service or directly after service, post service heart examinations were largely normal until 2007 when CAD was diagnosed, and that post-service the Veteran developed multiple risk factors for heart disease that were not present in service.

However, service treatment records clearly reflect complaints of chest pain or pressure while in service, including on the Veteran's December 1979 report of medical history at separation. This same report also indicated that the Veteran endorsed experiencing excessive worry or anxiety, which according to documents submitted by the Veteran is potentially a symptom of a heart disability. Finally, the examiner did not address the Veteran's lay contentions concerning persistent dizziness, chest pain, fatigue and other factors since service. Based on these facts, the claim must be remanded for a new examination.

Further, as noted in the June 2015 memorandum decision, the Veteran has diagnoses of several different heart disabilities each of which could be separately service connected if warranted. However, the examiner did not provide an opinion that addressed each of the diagnosed disabilities. Thus, on remand the examiner should identify all current heart disabilities, and, for each so identified heart disability, provide an opinion as to whether that disability is causally related to the Veteran's active duty service.

Accordingly, the case is REMANDED for the following action:

1. Appropriate efforts should be made to obtain and associate with the case file any further medical records (private and/or VA) identified and authorized for release by the Veteran.

All actions to obtain the records should be documented. If the records cannot be located or do not exist, a memorandum of unavailability should be associated with the claims file, and the Veteran should be notified and given an opportunity to provide them.

2. After undertaking the development listed above to the extent possible, schedule the Veteran for a VA examination with a medical professional of sufficient expertise to determine the nature and etiology of the Veteran's heart disability. The electronic claims file must be reviewed by the examiner, and a note that it was reviewed should be included in the report. After reviewing the claims file and examining the Veteran, the examiner should answer the following questions:

a) Identify all current heart disabilities.

b) For each diagnosed heart disability, is it at least as likely as not (a fifty percent probability or greater) that the disability, to include mitral valve prolapse, an old myocardial infarction and CAD, is related to his active duty service?

A detailed rationale for the opinion must be provided. Review of the entire electronic claims file is required; however, attention is invited to the Veteran's December 1979 report of medical history at separation on which he endorses chest pressure or pain, shortness of breath and excessive worry, August 1987 complaints of weakness and light-headedness and a diagnosis of mitral valve prolapse, and an August 1990 treatment record reflecting a normal echocardiogram. 

The examiner should also address the Veteran's lay statements concerning the onset and persistence of symptoms, which he is competent to report. Specifically, the Veteran has alleged experiencing dizziness, a racing heart, psychiatric abnormalities (specifically anxiety), numbness in his extremities, and slurred speech during his service. He also indicated that he has experienced dizziness, fatigue, a racing heart, numbness in the extremities and slurred speech since his separation from service.

If the examiner is unable to offer the requested opinion, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge. See Jones v. Shinseki, 23 Vet. App. 382 (2010).

The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as against it.

3. Thereafter, readjudicate the issue on appeal. If the determination remains unfavorable to the Veteran, he and his representative should be furnished a supplemental statement of the case which addresses all evidence associated with the claims file since the last statement of the case. The Veteran and his representative should be afforded the applicable time period in which to respond.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2014).




